DETAILED ACTION
This office action follows a reply filed on March 8, 2021.  Claim 1 has been amended.  Claims 1, 2, 4-6, 8-11, 14, 16-18, 20, 28 and 29 are currently pending and under examination.
The texts of those sections of Title 35 U.S. Code are not included in this section and can be found in a prior Office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
Claims 1, 2, 4-6, 8-11, 14, 16-18, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2007-297520; however, for convenience, the machine translated English language equivalent will be cited below.
JP ‘520 exemplifies preparing a polyester resin solution from an acid component comprising the following, where the value in parentheses is representative of applicants’ claimed component and the molecular weight:
30 mol% hexahydrophthalic anhydride (b3), 
10 mol% isophthalic acid (b1), 
30 mol% dimethyl terephthalic acid (a functional equivalent of terepthalic acid) (b1),
10 mol% phthalic anhydride (b1), and 
20 mol% adipic acid (b2); and 

30 mol% 2-n-butyl-2-ethyl-1,3-propanediol (a1), 
40 mol% ethylene glycol (a3), 
27 mol% neopentyl glycol (a2), and 
3 mol% trimethylol propane (a4); 
where the polyester a molar ratio of b1/b2 of 2.5:1, a molar ratio of (a1)/((a1)+(a2)+(a3)) of 0.3, a calculated content of (a1) in an amount of about 18 wt%, a calculated amount of (a2) of about 10 wt%, a Mn of 11,000, a hydroxyl number of 0.4, an acid number of 26 and a Tg of 25ºC ([0027]-[0032], 22-Table 1, Example 3, polyester C).  Below is a marked up version of Table 1:

    PNG
    media_image1.png
    801
    556
    media_image1.png
    Greyscale



prima facie obviousness.  See MPEP 2144.05.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have prepared polyester C of JP ‘520 with a lower Mn, as JP ‘520 clearly suggests a lower Mn and because overlapping ranges have been held to establish prima facie obviousness.
JP ‘520 specifically teaches that the resin solid concentration of the resin solution is “not particularly limited” but is usually about 20-70 wt% [0019].  
Consider the following:
MPEP 2144.05
II.   ROUTINE OPTIMIZATION
A.   Optimization Within Prior Art Conditions or Through Routine Experimentation
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 
Therefore, it would have been obvious to use the resin solution with a higher solids content than 70 wt%, as JP ‘520 does not particularly limit it, and one of ordinary skill in the art would be able to determine the concentration of 
JP ‘520 is prima facie obvious over instant claims 1, 2, 4-6, 8-11 and 29.
As to claims 14 and 17-18, JP ‘520 teaches that the polyester resin solution can be mixed with a curing agent, such as an amino resin prepared from melamine and an anhydride, an epoxy compound or an isocyanate compound [0020]-[0022].
As to claim 16, JP ‘520 teaches the resin composition as a coating material [0025].
As to claim 28, JP ‘520 teaches that the coating is suitable for coating a metal workpieces, such as cans [0002], which meets applicants’ metal foil.
Alternatively, consider the following:
During examination, statements reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference between the claimed invention and the prior art.  See MPEP 2111.02 (II).
Metal foil or coil coating is an intended use and does not result in a structural difference between the claimed invention and the prior art.  Again, JP ‘520 teaches that the coating composition can be used to coat metal workpieces; therefore, one of ordinary skill in the art would expect the composition to be suitable for coating metal foils or coils.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2007-297520, as applied above to claims 1, 2, 4-6, 8-11, 13, 14, 16, 18, 28 and 29, and further in view of JP 2007-161841.
JP ‘520 is prima facie obvious over instant claims 1, 2, 4-6, 8-11, 13, 14, 16, 18, 28 and 29, as described above and applied herein as such, as JP ‘520 teaches a polyester resin solution prepared from a combination of polyols and polyacid components that meet the claimed invention.
JP ‘520 does not teach the inclusion of a pigment, as claimed in instant claim 20.
JP ‘841 teaches similar compositions which can be used for coating metal cans that have been printed with ink, as is taught by JP ‘520, teaching that the polyester resin solution can contain coating additives such as a lubricity imparting agent, organic solvent, pigment, leveling agent, etc. [0011].
While the examiner recognizes that JP ‘520 expressly desires the formation of a clear coating, JP ‘841 teaches that pigments can be added to similar compositions, and it is known in the art that a clear coating can be obtained when still using an effect pigment, such as one that provides an iridescent effect, luster, sparkle or shimmer effects.
Therefore, including a pigment into the polyester resin solution of JP ‘520 is prima facie obvious.

Response to Arguments
Applicant's arguments filed March 8, 2021 have been fully considered but they are not persuasive.
Applicants disclose that the aim of the present invention is to provide a resin solution having a viscosity of less than 15,000 in solution in an organic solvent with a resin content of 80% by weight so that the final coating composition has a viscosity of less than 1000 mPas at the application temperature, arguing that JP ‘520 explains that the solids content should not be above 70% as the resin solution will be too difficult to handle due to its high viscosity, making it too viscous to be suitable applied as a coating.
JP ‘250 teaches dissolving the prepared polyester resin in a solvent, where “The resin solid concentration of the solid solution is not particularly limited, but is usually above 20 to 70% by weight...”
JP ‘250 then teaches preparing an overcoat clear coating resin composition obtained by blending the polyester resin solution and a curing agent ([0020]), which can be diluted using a solvent similar to that used in the reaction.
It is important to recognize that there is a difference between the claimed resin solution and the coating composition which it is used for, in both the claimed invention and in JP ‘250.  
Therefore, preparing a resin solution with a solids content greater than the preferred 70 wt% is prima facie obvious, as JP ‘250 does not particularly limit this value and because the resin solution is then mixed with a curing agent and a suitable solvent to prepare the actual composition that is used for coating purposes.
Applicants have not provided any evidence that the claimed solids content is necessary or capable of providing unexpected results when used in a coating composition, compared to a resin solution having a solids content outside of the claimed range.
JP ‘250 teaches a coating composition with a solids content of 20-70 wt% [0024] and applicants exemplify coatings having a solids content of about 65 or 70 wt% (Tables 9 and 12).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344.  The examiner can normally be reached on Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brieann R Johnston/Primary Examiner, Art Unit 1768